BOUTALL, Judge,
dissenting:
I do not agree with the issuance of the writ of certiorari or its resolution.
R.S. 12:314 puts the burden of proof upon a corporate suitor to establish that it has been authorized to do business in Louisiana and provides that the only legal evidence thereof shall be the certificate of the Secretary of State. This plaintiff has furnished the certificate of the Secretary of State which shows “Diesel Engineering, Inc.” is authorized to do business. The basic question is whether Diesel Engineering, Inc., and Diesel Engineering, S.A. are the same, or phrased differently, whether Diesel Engineering, S.A. is doing business in Louisiana under the name of Diesel Engineering, Inc.
The trial judge in his remarks simply noted that the letters, “S.A.” mean the same in Spanish as “Inc.” does in English, and accordingly overruled the exception. The record supports the trial judge’s ruling. The certificate entered in evidence shows that Diesel Engineering, Inc. is a corporation domiciled at Panama, Republic of Panama, (as is Diesel Engineering, S.A.) and that a certified copy of the Articles of Incorporation of that entity was filed in his office. Louisiana Law, R.S. 12:303, requires that the Secretary shall not issue a certificate of authority unless the foreign corporation contains within its corporate name the word “Corporation”, “Incorporated” or “Limited”, or an abbreviation of any of these words. Based on this evidence, I believe the trial judge had sufficient evidence to draw a conclusion that Diesel Engineering, S.A. changed its corporate designation to Diesel Engineering, Inc. and that they are the same, overruling the exception.